Stephens, J.
1. Evidence that the plaintiff’s dog was found lying dead about ten feet from the defendant’s railroad-track, that there were no marks or lacerations on the dog, “but the slag along said railroad looked as though something had been knocked or drug over it,” was insufficient to authorize the inference that the dog was killed by the operation of one of the defendant’s trains. It was sufficient to authorize only a mere conjecture that the dog was so killed. Alabama Great Southern Railroad Co. v. Price, 17 Ga. App. 762 (88 S. E. 692).
2. On the trial of a suit by the owner of a dog against a railroad company, to recover damages for alleged negligent killing of the dog where the only evidence tending to show how the dog was killed was as above indicated, it was insufficient to authorize the inference that the dog was killed by the operation of the defendant’s train. The judge erred in overruling the certiorari wherein the judgment for the plaintiff was excepted to as contrary to law and without evidence to support it.

Judgment reversed.


Jenkins, P. J., and Sutton, J., concw.